EXHIBIT 10.1


 

[g13101kcimage002.gif]

 

2003

Community First

Corporate

Annual Incentive Plan

 

--------------------------------------------------------------------------------


 

 


2003 CORPORATE AIP

 


TABLE OF CONTENTS


 

Cover

 

 

 

Table of Contents

 

 

 

AIP Message from Mark Anderson

 

 

 

Annual Incentive Plan Overview

 

 

 

Plan Design

 

 

 

External Award Calculation

 

 

 

Balanced Scorecard Detail

 

 

 

Message from Mark Anderson

 

 

 

Balanced Scorecard Performance Measures

 

 

 

Performance Measure Definitions

 

 

 

2003 Qualifying Products

 

 

 

Performance Measurement Schedule

 

 

 

Attachments:

 

 

 

Internal Award Calculation

 

 

 

Balanced Scorecard Calculation Example

 

 

2

--------------------------------------------------------------------------------


 

TO:


FROM:

RE:

DATE:

Senior Management
Corporate Vice Presidents

Mark A. Anderson

2003 Annual Incentive Plan

February 18, 2003

[g13101kcimage004.jpg]

 

 

It is a new year; a new opportunity to prove our performance.  As Wayne Gretzky
said, ‘You’re only as good as your last shift on the ice.”  We have completed
the first 10% of 2003 and if we want to make 2003 as successful as 2002, to
achieve and exceed our plan objectives, and continue to prove to the world that
we have a truly special company, we must focus on our contributions to the
success of the Community First team.

 


“IMPROVING LIVES THROUGH FINANCIAL SOLUTIONS”

 

Do you believe it?

Do you support it?

How do you help improve lives?

 

You are part of the Community First future and that future starts today.  We are
determined to be the best Community First we can be and you are a critical part
of our success and the success of our strategic initiatives.  We believe that we
can be a top financial performer in the industry, an employer of choice, and can
improve our client’s lives.  On behalf of the Board of Directors of Community
First Bankshares, Inc., I invite you to affirm your commitment to our future,
our success, and our Mission/Vision/Values and participate in the 2003 Annual
Incentive Plan.

 

One year ago, as we launched the 2002 plan following very attractive 2001
incentive awards, I took a very bold stand in suggesting the 2002 awards would
be the largest to date.  That prophecy was realized.  Today, we have the
opportunity to continue that direction.

 

I challenge you to commit yourself also to understanding the components of the
plan, why they are important and how you can contribute.

 

Best wishes for 2003.  Let’s make it a team win that will make it a success for
us all.

 

3

--------------------------------------------------------------------------------


 

INTRODUCTION

As we approach 2003 with new challenges and opportunities by offering our
customers quality financial services, it is important that our compensation
package rewards outstanding performance in meeting our sales, financial and
credit quality goals.

 

PLAN OBJECTIVES

The Annual Incentive Plan (AIP), has been designed to motivate superior
performance and create additional shareholder value.

 

ADMINISTRATIVE GUIDELINES

Eligibility Requirements - All Community First designated Vice Presidents,
Senior Vice Presidents, Executive Vice Presidents, COO & CEO are eligible for
the Corporate AIP.

 

Award Potential - There is no cap on the amount of AIP you are eligible to
earn.  AIP is determined as a percent of your year-end annual salary.  This
award is based on achievement of all designated measures.

 

Incentive Payment Schedule - The AIP will be calculated and paid at the end of
each plan year, and is typically paid with the first full pay period in March of
the year following the incentive period.  The AIP plan year is defined as CFB’s
fiscal year, which is also the calendar year.

 

Communication – AIP progress will be tracked and reported quarterly using actual
data where available and providing estimates on all others.  You are encouraged
to track the measures on an on-going basis.

 

New Hires - Employees hired into eligible positions between January 1 and June
30 of the plan year are eligible for the plan and may receive a pro-rata award. 
For example: someone hired in May will be paid for seven months of earned
incentive.  Employees hired after June 30 may be eligible to participate in the
plan and receive a pro-rata award at the discretion of President/CEO and
Director of Human Resources.

 

Promotions - Employees promoted into AIP eligible positions would be covered
under the same provisions as a new hire.

 

Voluntary Resignation, Involuntary Resignation or Termination prior to the end
of the plan year – Potential incentive payment is forfeited.

 

Voluntary Demotion – Payment may be made at the discretion and approval of the
President/CEO and Director of Human Resources.

 

Transfers – If the employee transfers out of an eligible position, an award may
be pro-rated.  If an employee transfers to a different size location, the AIP
calculation will be pro-rated to reflect the appropriate time worked in each
location during the plan year.

 

Medical or Unpaid Medical Leave of Absence – Will be reviewed on a case by case
basis.

 

Overall Performance Requirements – To emphasize that achievement of the
incentive plan goals must not come at the expense of other responsibilities, no
incentive awards will be made to participants whose overall performance for the
year receives a rating of less than “Meets Expectations”.

 

Periodic Review – Periodically the effectiveness of the plan will be reviewed to
assure the plan supports CFB’s strategic direction.  Each year the plan will be
reviewed to determine participant eligibility and whether it will be continued
for the next fiscal year.

 

Reserved Right - Community First reserves the right to change any and all terms
of the Corporate Annual Incentive Plan, up to and including termination of the
plan, at any time.

 

4

--------------------------------------------------------------------------------


 

2003 Annual Incentive Plan (AIP)

Plan Design

 

I.  Group

 

Target Incentive

 

Maximum

 

CEO

 

50

%

100

%

Vice Chairman/COO

 

40

%

80

%

Division Presidents
Chief Financial Officer
Chief Investment Officer
CIO/Pres. of CFTI
Credit Officer
SVP/Human Resources

 

30

%

60

%

All other SVP’s

 

25

%

50

%

VP’s

 

15

%

30

%

 

II.  AIP Split
(50% Internal/50% External)

 

Target
Incentive

 

Internal

 

External

 

A.

 

50

%

25.0

%

25.0

%

B.

 

40

%

20.0

%

20.0

%

C.

 

30

%

15.0

%

15.0

%

D.

 

25

%

12.5

%

12.5

%

E.

 

15

%

7.5

%

7.5

%

 

III.  Balanced Scorecard Split

 

AIP

 

Balanced
Scorecard

 

Total
Incentive

 

Division Presidents

 

50

%

50

%

100

%

All Other

 

75

%

25

%

100

%

 

For Division and CFC Presidents, the Corporate AIP represents 50% of their
Incentive Plan structure.  The other 50% will be determined based upon the
Balanced Scorecard approach.  The Balanced Scorecard is the annual incentive
plan we use for our Bank Presidents/Branch Managers (our Sales Management
Group).   For all other Corporate participants, the AIP represents 75% of their
incentive and 25% is driven by the Balanced Scorecard.

 

Balanced Scorecard – Target Incentive

 

Group

 

Target Incentive

 

1 % 2

 

100

%

3

 

75

%

4

 

60

%

5

 

50

%

 

5

--------------------------------------------------------------------------------


 

EXTERNAL AWARD CALCULATION

 

Compares CFB performance in 2002 on Return on Equity (ROE) and Total Shareholder
Return (TSR) to SNL peer group (30 banks).

 

Percentile

 

85th or higher

 

100

%

150

%

200

%

ROE

 

50th*

 

50

%

100

%

150

%

 

 

49th or lower

 

0

%

50

%

100

%

 

 

 

 

49th or lower

 

50th

* 

85th or higher

 

 

Percentile TSR

 

--------------------------------------------------------------------------------

*Award will be prorated from 50th % to 85th %.

 

External award calculation:

 

 

 

 

 

% of Salary at Performance Level

 

 

 

Target

 

50%

 

100%

 

150%

 

200%

 

I

 

25.00

%

12.50

%

25.00

%

37.50

%

50.00

%

II

 

20.00

%

10.00

%

20.00

%

30.00

%

40.00

%

III

 

15.00

%

7.50

%

15.00

%

22.50

%

30.00

%

IV

 

12.50

%

6.25

%

12.50

%

18.75

%

25.00

%

V

 

7.50

%

3.75

%

7.50

%

11.25

%

15.00

%

 

 

The Selected Peer Group reflects our selection of the 29 other institutions most
like the subject institution to be used as a peer group in comparing relative
compensation levels. The automated process searches in sequence for:

 

1.  Banks in the same state within 40% of total assets.

2.  Banks in the same region within 40% of total assets.

3.  Banks in the same state within 80% of total assets.

4.  Banks in the same region within 80% of total assets.

5.  Any bank within 40% of total assets.

6.  Any bank within 80% of total assets.

7.  Banks closest in asset size.

 

If at any point in the sequence 29 banks are found, the sequence stops and those
banks form the Selected Peer Group.  If step six is reached and there are still
not 29 other banks, the banks closest in asset size any where in the country are
chosen to round out the peer group.

 

6

--------------------------------------------------------------------------------


 


[G13101KCIMAGE005.JPG]

 


A MESSAGE FROM MARK ANDERSON (BALANCED SCORECARD)

 

 

Greetings Team!!!!!

 

As we complete 2002, we realize the second complete year utilizing the Balanced
Scorecard.  What is the assessment after nearly two years of use?  The Balanced
Scorecard continues to have an increasing impact on performance and actions, and
we made tremendous progress across the board in the Scorecard components. 
During the initial year of usage, we learned a great deal about the scorecard
and as a result, we made some very important enhancements to it for 2002.  Our
interest in a meaningful scorecard and desire to “listen to you”, led to a few
additional modifications during the year in the form of a “retroactive mid-year
correction”.  This is a terrific tool and measurement vehicle for all of us and
the improvement in our Balanced Scorecard totals have been very impressive.

 

Not content to stay the same, we assembled all the feedback, questions and
concerns from you.  This led to a tremendous series of discussions and debates
about every aspect of the scorecard that resulted in:

 

•                  A reaffirmation of our support of the scorecard,

•                  Sweeping modifications for 2003, and

•                  Groundwork for additional change in 2004.

 

The attached material will present the 2003 Balanced Scorecard.  Among the
highlights:

 

Removed from Scorecard

 

•      Investment Income to Plan

•      Loan Fees to Plan

•      Campaign Performance

•      New Customer Cross-Sell

 

 

Added to Scorecard

 

•                  Penetration (OPB, OBB & Debit Card)

•                  Net Revenue Growth

 

Why did we drop these four measures?

 

•                  Investment income and loan fees are also critical components
of Net Revenues/FTE and Non-Interest Income/FTE.  This levels the playing field
across markets and the 90-day plans will still tie to profit plan levels for
each category, while we emphasize total fee income growth.

•                  Campaign performance has been removed since we have elected
to change our approach to campaigns.  Our new approach will tie closely to
promotion areas, 90-day plans and the new scorecard.

•                  New customer cross-sell – Frankly, we would like to have
retained this measure and believe that we may have this (or a better measure) as
a scorecard component in the future with more accurate data and less need to
manually test the system.  Keep emphasizing new customer solutions and
additional products.

 

7

--------------------------------------------------------------------------------


 

Why did we add two new measures?

 

•                  Growth/Penetration – Alternative channels are critical
relationship builders.  With the explosive growth of OPB (Online Personal
Banking), OBB (Online Business Banking) and debit card usage, we have shown the
importance of these approaches to transactions by our clients.  As an
interesting note, since our debit card information does not provide easily
available location by location information, this is a team goal.  All Community
First banks will work together, drive penetration and success, and receive the
same score.

•                  Net Revenue Growth – This is a very important change that
emphasizes growing our business, whether it is with new or existing clients. 
Put simply, we must realize growth, and the earlier scorecard did not have an
ideal reward for growth.

 

The list of enhancements continues.  Our scaling has been changed in a way that
provides narrower bank scoring which will result in more accurate scores.  We
added a bonus point feature to the credit component.  The weights of the
components of the scorecard were reviewed and changed as appropriate given our
2003 focus.

 

Finally, in conjunction with our analysis of the scorecard, there was a very
strong consensus that in the future, the next generation of the Balanced
Scorecard will become more balanced.  How do we do that?  The inclusion of an
employee component and a client component appear to be appropriate.  For 2003,
we will work on developing a “below the line” (that is to say, we will develop a
score but it will not factor into the 2003 scorecard) baseline for client and
employee.  Our objective is to include those in the Balanced Scorecard in 2004
or 2005.

 

We are very excited and hope you share the enthusiasm.  There are great
opportunities in Community First and the excellent progress over the past few
years provides an excellent leverage point.  Thank you for proving the
importance of the Scorecard.

 

All the best,

 

Mark Anderson, CFA

President and Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

BALANCED SCORECARD PERFORMANCE MEASURES

There are six measurement factors included in the AIP plus two “below the line”
measures.   Our six weighted measures are:

 

1.               Number of sales per FTE per week

2.               Net Controllable Revenue per FTE

3.               Controllable Non-interest Income per FTE

4.               Net Controllable Revenue Growth

5.               Credit Goal Scoring

6.               Growth/Penetration

 

2003 brings increased focus on two key areas of our success: our people and our
customers.  For the first time, we’ll be including measures for each of those
areas, providing feedback and building benchmarks for future planning. 
Ultimately a determination will be made as to which of these, if any will be
integrated in to future scorecard measures.

 

These two measures have no weighting in 2003 and will not affect scorecard
awards.

 

In addition to these measures, the bank’s performance against profit plan is an
important indicator of success and is included in the AIP.  The profit plan is
based on historical performance but is designed to drive higher level
performance.

 

If the RFC/CFC’s actual performance is less than 90% of profit plan, unless a
ROE of 30% is achieved, no AIP will be awarded.  Where actual performance
exceeds the profit plan, a higher AIP will be paid to reward
Presidents/Managers.

 

Those employees who establish aggressive profit plans, with higher levels of
performance over the previous year, and exceed those plans, will receive a bonus
incentive.

 

 

CALCULATING THE BALANCED SCORECARD AIP AWARD

•                  Each of the measures are based on actual performance and
multiplied by the weight assigned to each.  These weighted scores are added to
obtain the Balanced Scorecard Points.  Bonus points have been added to all of
the measures.  This will allow rewards for performance above and beyond
expectations.  Also, a special bonus is included on Sales/FTE/Week measure. 
Locations that have a 20% increase over their 2002 average will move into the
next higher level.  This will reward substantial growth performance.

 

•                  The bank’s actual Performance vs. Profit Plan is then
computed.  If it is less than 90%, unless the specified ROE is achieved, no AIP
will be awarded.

 

•                  The Balanced Scorecard Performance Points number is computed
by multiplying the Total Performance Points in Part A by the Bank’s Performance
vs. Profit Plan from Part B.  This provides for a higher incentive when the
bank’s performance exceeds plan.

 

•                  The Target Incentive for each bank is based on a grid showing
the bank’s Net Controllable Revenue per FTE vs. Annualized Pretax Adjusted
Earnings.  This target incentive takes into account bank earnings and
efficiency, rewarding banks that achieve higher earnings and greater efficiency.

 

•                  The Base Balanced Incentive is computed by multiplying the
Target Incentive (D) by the Balance Performance Index (C).  This is the percent
of base salary to be paid as the AIP.

 

•                  A Bonus Incentive is added to the AIP if the bank’s Balanced
Scorecard Points (A) are greater than 50 and the bank’s performance vs. profit
plan exceeds 100%.  The bonus incentive is based on a

 

9

--------------------------------------------------------------------------------


 

schedule reflecting the percentage increase in the 2003 Profit Plan pre-tax
adjusted earnings over the 2002 actual pre-tax adjusted earnings.  This is
intended to provide higher rewards for Presidents/Managers who set aggressive
plans and exceed them.

 

•                  The Total Balance Incentive Percentage equals the Base
Balanced Incentive plus the Bonus Incentive, if applicable.  This is the total
percentage of the Bank President/Managers salary to be paid out as the AIP.

 

The following pages illustrate how the Balanced Scorecard AIP scoring and
calculations are determined:

 

1.               Performance Measure Definitions

2.               2003 Qualifying Products

3.               Performance Measure Schedule that shows the assigned goal and
scoring tiers

 

10

--------------------------------------------------------------------------------


 

2003 CFB Balanced Scorecard

Regional Financial Centers/Community Financial Centers

Performance Measurement Definitions – Presidents/Managers

 

1.  Number of Sales/FTE/Week

 


SALES

= # of qualifying products sold.  A list of qualifying products is included (see
page 10).

 

FTE

= Full-time equivalents, on an actual hours worked basis, as reported on the
Ceridian Payroll System.  The calculation for incentive purposes will use the
monthly FTE:

•      All Bank and Investment Employees

•      .60 Trust

•      .30 Insurance

 

Week

= # of weeks in the period being reported.  This will be adjusted for the exact
number of days in the period.

 

 

The calculation for incentive purposes will be based on Quarterly performance
divided by four quarters for the year.

 

--------------------------------------------------------------------------------



*Special Credit: a 20% increase over same quarter 2002 average will allow a move
to the next higher payout level.

 

2.  Net Controllable Revenue/FTE

 

Net Controllable Revenue

= (Net Interest Income + Total Non-interest Income (including loan fees+JV Soft
Dollar fees) - Security Gains - BOLI Benefit - Undistributed Income from
subsidiaries).

 

FTE

= Full-time equivalents, on an actual hours worked basis, as reported on the
Ceridian Payroll System.  The calculation for incentive purposes will use the
monthly FTE:

•      All Bank and Investment Employees

•      .60 Trust

•      .30 Insurance

 

The calculation will be based on year-to-date annualized performance.

 

 

3.  Controllable NII/FTE

 

 

 

NII

= (Total Non-Interest Income (incl. loan fees+JV Soft Dollar fees) - Security
Gain - BOLI Benefit - Undistributed Income)

 

FTE

= Full-time equivalents, on an actual hours worked basis, as reported on the
Ceridian Payroll System.  The calculation for incentive purposes will use the
monthly FTE:

•      All Bank and Investment Employees

•      .60 Trust

•      .30 Insurance

 

 

The calculation will be based on year-to-date annualized performance.

 

4.  Net Controllable Revenue Growth

 

Net Controllable Revenue

= (Net Interest Income + Total Non-interest Income (incl. loan fees+JV Soft
Dollar fees) - Security Gains - BOLI Benefit - Undistributed Income from
subsidiaries).

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

5.  Credit Measurements

 

Credit Goal Scoring

= This is the Credit Goal Score as reported in the Credit Goal Report prepared
by Loan Accounting.

 

 

 

 

6.  Growth/Penetration

 

 


ON-LINE PERSONAL BANKING

= # of new enrollees

 

 

On-line Business Banking

= # of new enrollees

 

 

Debit Card Penetration

= # increased transactions

 

 

 

 

 

STUDY MEASURES

 

1.  People Index

 

Voluntary Turnover

 

Employees who choose to leave employment with Community First.  Reasons will
typically include:  new job, working conditions, pay or other personal reasons. 
This will be reported monthly with an annual roll-up.

 

Employee Engagement

 

There will be an employee satisfaction survey conducted across the company once
during 2003.  An average of all responses will be reported as well as an average
for each location and/or department.

 

2.  2003 Customer Performance Indicators

 

Annual Customer Telephone Survey

 

Customers across Community first will be surveyed to assess industry-accepted
drivers of customer engagement.  Each Branch/Market will receive a benchmark
score.  It is anticipated this survey will be conducted in second quarter.

 

 

 

Percentage of Single Service Households

 

Single Service Households represent significant opportunities to grow existing
customer relationships.  By Branch, this percentage will be reported with the
monthly Scorecard.  This number will be compared to the 2002 year-end benchmark.

 

 

 

Total Household Cross-Sell

 

The number of accounts held by a household directly correlates to customer
retention, loyalty, and profitability.  By Branch, this number comprised of both
personal and business households will be reported with the monthly Scorecard.

 

 

 

New Customer Household Cross-Sell

 

The number of accounts sold to new customer households directly correlates to
the Branch sales process.  By Branch, this number comprised of both personal and
business households will be reported with the monthly Scorecard.

 

Other Definitions

 

Pretax Adjusted Earnings = income b/4 tax + corp directed training + corp
directed advertising + CFSC data processing + goodwill + intangibles + mgmt fee
- undistributed income from subsidiaries - securities gains

 

12

--------------------------------------------------------------------------------


 

2003 CFB Balanced Scorecard

Regional Financial Centers/Community Financial Centers


2003 QUALIFYING PRODUCTS FOR SALES MEASUREMENTS

 

(Changes from 2002 highlighted in blue)

 

Number of Sales/FTE/Week

 

Qualifying New Products

 

Source

 

 

 

1.     Checking (Retail, Business, and Public)

 

1.     ITI

2.     Savings (Retail, Business, and Public)

 

2.     ITI

3.     Certificate of Deposit (Retail, Business, and Public)

 

3.     ITI

4.     Retirement Accounts (Savings and Certificates)

 

4.     ITI

5.     Loans/Lines

 

5.     ITI

•     Consumer loans

 

 

•     Ready Credit

 

 

•     Mortgage (non-CFM)

 

 

•     Home Equity Loans & Lines

 

 

•     Agricultural

 

 

•     Commercial

 

 

•     Tax Exempt Loans

 

 

•     Commercial Revolving Credit

 

 

•     Letters of Credit

 

 

•     Direct Leases

 

 

6.     ATM Card

 

6.     ITI

7.     Debit Card

 

7.     ITI

8.     Safe Deposit Box

 

8.     ITI

9.     Payment Protection (CGLI)

 

9.     ITI

•     Single Life  (1 sale)

 

 

•     Joint Life  (2 sales)

 

 

•     Disability (1 sale)

 

 

•     Single Life/Disability  (2 sales)

 

 

•     Joint Life/Disability  (3 sales)

 

 

9.     Elan Credit Card*

 

9.     Elan Report

•     Consumer

 

 

•     Merchant

 

 

10.   Investments*

 

10.   Primevest File*

•      Network Trades

 

 

11.   Online Banking

 

11.   Corillian File

12.   Online Bill Pay

 

12.   Corillian File

13.   Online Business Banking*

 

13.   H&S File*

14.   Insurance Policies*

 

14.   Insurance File*

•      New Property & Casualty Policies/Endorsements

 

 

 

 

 

15.   Wealth Management *

 

15.   Wealth Mgmt File*

16.   Community First Mortgage*

 

16.   Wells Fargo File*

 

 

 

Products NOT Qualifying:

 

 

1.     Commercial Floor Plans

 

 

2.     Indirect Loans

 

 

3.     New non-Property & Casualty Insurance Policies/Endorsements

 

 

4.     Renewal Insurance Policies

 

 

5.     Investment Direct Trades

 

 

6.     Checking and Savings account upgrades

 

 

7.     Loan and certificates automatically renewed

 

 

 

--------------------------------------------------------------------------------

*In development

 

13

--------------------------------------------------------------------------------


 


2003 CFB BALANCED SCORECARD

Performance Measurement Schedule

 

(Changes made from the 2002 scorecard to the 2003 scorecard are highlighted in
blue.)

 

Measure

 

Weighting

 

Payout Scale

 

Score

 

Bonus Points

 

 

 

 

 

 

 

 

 

 

 

Sales/FTE/Week

 

15.0

%

3.00

 

10.00

 

Add 1 point for each .05 increment above 5.25

 

 

 

 

 

3.25

 

20.00

 

 

 

 

 

 

 

3.50

 

30.00

 

 

 

 

 

 

 

3.75

 

40.00

 

 

 

 

 

 

 

4.00

 

50.00

 

 

 

 

 

 

 

4.25

 

60.00

 

 

 

 

 

 

 

4.50

 

70.00

 

 

 

 

 

 

 

4.75

 

80.00

 

 

 

 

 

 

 

5.00

 

90.00

 

 

 

 

 

 

 

5.25

 

100.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Controllable Revenue/FTE

 

20.0

%

$

200,000

 

10.00

 

Add 1 point for each $1,000 increment over $272,000

 

 

 

 

 

$

208,000

 

20.00

 

 

 

 

 

 

 

$

216,000

 

30.00

 

 

 

 

 

 

 

$

224,000

 

40.00

 

 

 

 

 

 

 

$

232,000

 

50.00

 

 

 

 

 

 

 

$

240,000

 

60.00

 

 

 

 

 

 

 

$

248,000

 

70.00

 

 

 

 

 

 

 

$

256,000

 

80.00

 

 

 

 

 

 

 

$

264,000

 

90.00

 

 

 

 

 

 

 

$

272,000

 

100.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Controllable NII/FTE

 

20.0

%

$

45,000

 

10.00

 

Add 1 point for each $1,000 increment over $62,100

 

 

 

 

 

$

46,900

 

20.00

 

 

 

 

 

 

 

$

48,800

 

30.00

 

 

 

 

 

 

 

$

50,700

 

40.00

 

 

 

 

 

 

 

$

52,600

 

50.00

 

 

 

 

 

 

 

$

54,500

 

60.00

 

 

 

 

 

 

 

$

56,400

 

70.00

 

 

 

 

 

 

 

$

58,300

 

80.00

 

 

 

 

 

 

 

$

60,200

 

90.00

 

 

 

 

 

 

 

$

62,100

 

100.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Controllable Revenue $ Growth

 

20.0

%

2.0

%

10.00

 

Add 1 point for each .1% increment above 8.0%

 

 

 

 

 

2.7

%

20.00

 

 

 

 

 

 

 

3.3

%

30.00

 

 

 

 

 

 

 

4.0

%

40.00

 

 

 

 

 

 

 

4.7

%

50.00

 

 

 

 

 

 

 

5.4

%

60.00

 

 

 

 

 

 

 

6.0

%

70.00

 

 

 

 

 

 

 

6.7

%

80.00

 

 

 

 

 

 

 

7.4

%

90.00

 

 

 

 

 

 

 

8.0

%

100.00

 

 

 

 

14

--------------------------------------------------------------------------------


 

Credit Goal Score

 

15.0

%

3.5

 

10.00

 

Add 1 point for each .05 increment below 2.0

 

 

 

 

 

3.3

 

20.00

 

 

 

 

 

 

 

3.2

 

30.00

 

 

 

 

 

 

 

3.0

 

40.00

 

 

 

 

 

 

 

2.8

 

50.00

 

 

 

 

 

 

 

2.7

 

60.00

 

 

 

 

 

 

 

2.5

 

70.00

 

 

 

 

 

 

 

2.3

 

80.00

 

 

 

 

 

 

 

2.1

 

90.00

 

 

 

 

 

 

 

2.0

 

100.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Online Personal Banking [# new enrollees]

 

3

%

4,000

 

10.00

 

Add 1 point for each 100 increment over 13,000

 

 

 

 

 

5,000

 

20.00

 

 

 

 

 

 

 

6,000

 

30.00

 

 

 

 

 

 

 

7,000

 

40.00

 

 

 

 

 

 

 

8,000

 

50.00

 

 

 

 

 

 

 

9,000

 

60.00

 

 

 

 

 

 

 

10,000

 

70.00

 

 

 

 

 

 

 

11,000

 

80.00

 

 

 

 

 

 

 

12,000

 

90.00

 

 

 

 

 

 

 

13,000

 

100.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Online Business Banking [# new enrollees]

 

3

%

750

 

10.00

 

Add 1 point for each 30 increment over 3,000

 

 

 

 

 

1,000

 

20.00

 

 

 

 

 

 

 

1,250

 

30.00

 

 

 

 

 

 

 

1,500

 

40.00

 

 

 

 

 

 

 

1,750

 

50.00

 

 

 

 

 

 

 

2,000

 

60.00

 

 

 

 

 

 

 

2,250

 

70.00

 

 

 

 

 

 

 

2,500

 

80.00

 

 

 

 

 

 

 

2,750

 

90.00

 

 

 

 

 

 

 

3,000

 

100.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Debit Card Penetration [# increased transactions]

 

4

%

1,700,000

 

10.00

 

Add 1 point for each 20,000 increment over 2,825,000

 

 

 

 

 

1,825,000

 

20.00

 

 

 

 

 

 

 

1,950,000

 

30.00

 

 

 

 

 

 

 

2,075,000

 

40.00

 

 

 

 

 

 

 

2,200,000

 

50.00

 

 

 

 

 

 

 

2,325,000

 

60.00

 

 

 

 

 

 

 

2,450,000

 

70.00

 

 

 

 

 

 

 

2,575,000

 

80.00

 

 

 

 

 

 

 

2,700,000

 

90.00

 

 

 

 

 

 

 

2,825,000

 

100.00

 

 

 

 

15

--------------------------------------------------------------------------------